Title: [Diary entry: 2 March 1762]
From: Washington, George
To: 

2. There having fallen a Snow of abt. 2 Inches depth the Night before—I sowed thereupon, at the Meadow at Fosters, where the grass was entirely destroyd by the Winter’s Frosts, Six pecks of Ray grass Seed & three quarts of Timothy Seed mixed well in Ashes. Also Sowed, from the North Side of the Inclosure by the Quarter, to the Quarter with Ray grass, hop Clover, & Lucerne Mixed—viz. for the whole Inclosure 8 Pecks of Ray seed, 3 ditto of the Clovr., & 1 ditto of the Lucerne—but the Snow dissolving & the Wind coming out very fresh at No. West I was obligd to desist

and a prodigious severe frost happeng. that Night ’tis to be fear’d the Seed all perished.